215 F.2d 652
NATIONAL LABOR RELATIONS BOARD, Appellant,v.BOISE IMPLEMENT COMPANY, Appellee.
No. 14154.
United States Court of Appeals, Ninth Circuit.
Sept. 22, 1954.

Petition for Enforcement of an Order of the National Labor Relations Board.
George J. Bott, Gen. Counsel, David P. Findling, Associate Gen. Counsel, A. Norman Somers, Asst. Gen. Counsel, Samuel M. Singer, John F. Lawless, Attys., N.L.R.B. Washington, D.C., for petitioner.
Eli A. Weston, Boise, Idaho, for respondent.
Before HEALY, POPE and FEE, Circuit Judges.
PER CURIAM.


1
The petition of the Board for enforcement of its order is granted for the reasons given in the Board's decision and order, 106 N.L.R.B. No. 114.